DETAILED ACTION

Notice to Applicant
	This communication is in response to the Amendment and Request for Reconsideration for Application 15/587,949 filed 04/25/2022 and the arguments therein. 
Claims 1, 11 and 20 are amended; 
Claims 21-25 are new; and
Claims 1, 4-9, 11 and 14-25 are currently pending and considered herein.

Allowable Subject Matter
Claims 1, 4-9, 11 and 14-25 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per independent claims 1, 11 and 20, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many narrowing limitations in combination as specifically recited in the claim spanning two full pages in length and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
U.S. 2018/0102190 A1 to Hogue et el., hereinafter “Hogue,” U.S. 2018/0342323 A1 to Shankar et al., hereinafter “Shankar,” U.S. 2008/0171916 A1 to Feder et al., hereinafter “Feder,” U.S. 2013/0179178 A1 to Vemireddy et al., hereinafter “Vemireddy,” in view of U.S. 2013/0085765 A1 to Tuchinda et al., hereinafter “Tuchinda,” U.S. 6,081,786 to Barry et al., hereinafter “Barry,” and U.S. 2019/0057182 A1 to Klement et al., hereinafter “Klement.”
The proposed amendments clarify the distinctions of claims and combination thereof in contrast to the teachings of the relevant prior art and as discussed in the Office Action dated 03/25/2020. Hogue is directed to customizable personal healthcare plans. Shankar relates to machine learning for collaborative medical data metrics. Feder relates to an algorithm for emulating the diagnostic reasoning of a clinician. Vemireddy is for implementing patient care plan functionality. Tuchinda is directed to a drug interaction content customizable alert system. Barry is directed to systems and methods for guiding the selection of therapeutic treatment regimens. Klement describes accessing information using machine learning and natural language processing from data sources associated with a patient and disease model. However, the prior art fails to disclose, in combination or otherwise, the full scope of the lengthy independent claims. The references fail to explicitly describe the claimed “executing a drug-to-drug interaction ingestion and machine learning engine that performs an automated machine learning operation on a current set of delta exclusion values, corresponding to a plurality of different combinations of drug-to-drug interaction natural language statement patterns in natural language content, and one or more drug interaction factors corresponding to the drug-to-drug interaction natural language statement patterns, to generate a modified set of delta exclusion values and update the current set of delta exclusion values based on the modified set of delta exclusion values; storing, in a drug interaction resource data storage, for each of the different combinations of drug-to-drug interaction natural language statement patterns, a corresponding delta exclusion value from the current set of delta exclusion values in association with the drug-to-drug interaction natural language statement pattern,” and the myriad configurations thereof, as narrowly recited by the independent claims. 
Furthermore, in regards to patent-eligibility under 35 U.S.C. §101, Applicant’s claimed invention is patent-eligible because even if there is an abstract idea that otherwise would be defined as covering performance in the mind. The Applicant argues at pages 29-33 of Remarks dated 04/25/2022 that the current limitations including machine learning and natural language processing are not mental processes. The Examiner agrees. The Applicant argues further at pages 33-35 an improvement to the functionality of the computing system and a practical application of any abstract idea. Applicant argues at pages 36-39 an improvement to the conventional technology and there is an integration of the judicial exception into a practical application of any abstract idea. The Examiner agrees. Furthermore, the current limitations are akin to the technology from Examples 39 and 42 in the Revised PEG from October of 2019, as Applicant makes clear at pages 36-37, and to a lesser extent Examples 40 and 41 discussed at pages 40-41. These comparisons are helpful in showing patent eligible subject matter in the current limitations. For instance, the improvements provided by the current limitations include “artificial intelligence logic (machine learning) that allows cognitive treatment recommendation computer systems to evaluate candidate treatments not only with regard to their applicability to a patient’s data in a patient EMR, but also to evaluate candidate treatments with regard to specific drug-to-drug interactions that may exist for a patient.” The Examiner agrees. In addition, the claim limitations amount to “significantly more” than the abstract idea. For at least these reasons, the claims are patent eligible under 35 U.S.C. §101.
Based on the specific language and several steps detailed in the amended claims, the evidence presented above and Applicant’s Remarks dated 04/25/2022, claims 1, 4-9, 11 and 14-25 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686              

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626